Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 2/13/20 and 2/15/22 have been considered.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  prior art fails to fairly suggest teaches a lens apparatus comprising: a first lens group: a first lens group holding member configured to hold said first lens group and having a first cam follower, a second lens group; a second lens group holding member configured to hold said second lens group and having a second cam follower;
an exterior cylinder disposed on an outer peripheral side of said first lens group holding member and having a third cam follower and a fourth cam follower;
a first cam cylinder having a first cam groove engaged with the first cam follower, a second cam groove engaged with the second cam follower, and a third cam groove engaged with the third cam follower, said first cam cylinder being disposed to be rotatable around an optical axis and movable in an optical axis direction a second cam cylinder having a fourth cam groove engaged with the fourth cam follower, wherein one of said guide cylinder and said first cam cylinder has a fifth cam follower, and the other of said guide cylinder and said first cam cylinder has a fifth cam groove engaged with the fifth cam follower to have a displacement in the optical axis direction corresponding to a rotation angle of said first cam cylinder, and said exterior cylinder does not have a cam groove or a guide groove for guiding another member, and is driven to a position at which part of said exterior cylinder is exposed to an outside corresponding to a rotation angle of said second cam cylinder as claimed in claim 1; A lens apparatus comprising: a first lens group holding member configured to hold a first lens group and having a first cam follower; a second lens group holding member configured to hold a second lens group and having a second cam follower; an exterior cylinder disposed on an outer peripheral side of said first lens group holding member and having a third cam follower; a first cam cylinder having a first cam groove engaged with the first cam follower, a second cam groove engaged with the second cam follower, and a third cam groove engaged with the third cam follower, said a guide cylinder having a first guide groove engaged with the first cam follower, a second guide groove engaged with the second cam follower, a third guide groove engaged with the third cam follower, and a diameter fitting portion configured to rotatably hold said first cam cylinder around the optical axis, wherein said first cam cylinder moves back and forth in the optical axis direction while rotating corresponding to a movement of said exterior cylinder in the optical axis direction with engagement between the third cam follower and the third cam groove, and the third cam follower and the third guide groove, said first lens group holding member moves back and forth in the optical axis direction corresponding to a rotation of said first cam cylinder with engagement between the first cam follower and the first cam groove, and the first cam follower and the first guide groove, and said second lens group holding member moves back and forth in the optical axis direction corresponding to the rotation of said first cam cylinder with engagement between the second cam follower and the second cam groove, and the second cam follower and the second guide groove as claimed in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasutomi (US20030072089) teaches a lens barrel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH